MEMORANDUM OPINION
BUSSEY, Judge.
Filo Donald Sams, hereinafter referred to as defendant, was charged in the District Court of Oklahoma County with the crime of Abandoning his three minor children. He entered a plea of guilty and judgment and sentence assessing his punishment at five years imprisonment in the state penitentiary was suspended by the court. Thereafter, the defendant left the jurisdiction without the permission of the Department of Corrections and while absent from the jurisdiction, in California, was convicted of Possession of Marijuana and sentenced to two years imprisonment. Thereafter, on Motion of the State to Revoke the Order suspending the judgment and sentence, a hearing was conducted in which defendant testified in substance to the facts as above set forth.
We are of the opinion that the evidence amply supported the order of the court revoking the Order suspending judgment and sentence and that the appeal is a frivolous one. The Order revoking the Order suspending judgment and sentence is hereby affirmed, and the Clerk of this Court is directed to forthwith issue the mandate.
Affirmed.
BRETT, P. J., and NIX, J., concur.